DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Allowable Subject Matter
The indicated allowability of claims 1-7, 9-14, 16-17, 19, 21-25, and 27 is withdrawn in view of the newly discovered references cited by the applicant.  Rejections based on the newly cited references follow below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 10-14, the “means for controlling receipt and transmission of signals” as claimed in claim 10 will be construed as an integrated circuit as described on page 2, lines 16-20, for the purposes of examination, and the “means for electrically fixedly coupling” will be construed as a connection made in any of a variety of ways, such as a transmission line or wirebonds as described on page 21, lines 14-19 for the purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-3, 6, 10, 12-14, 16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lohoefener et al. (US 2015/0234035, hereby referred as Lohoefener) in view of Hulbert et al. (2007/0274249, hereby referred as Hulbert) and Corman et al. (US 2010/0261440, hereby referred as Corman).
Regarding claim 1, Lohoefener teaches the following:
a phased array comprising: 
a laminar substrate (element 12, figures 1-3); 
a plurality of elements (elements 20, figures 1 and 3-6) on the laminar substrate forming a patch phased array, each element having a first side and a second side (as shown in the figures, paragraphs [0002], [0018], [0021], and [0031]); 
a plurality of integrated circuits (elements 18, figure 2-3 and 6) on the laminar substrate, the plurality of integrated circuits configured to control receipt and transmission of signals by the plurality of elements in the patch phased array (paragraphs [0003], [0022], and [0032]), 
each integrated circuit having a transmit vector modulator (elements 30, 32, and 28, figure 6, paragraphs [0023]-[0027] and [0032]) electrically fixedly coupled with the first side of one corresponding element of the plurality of elements (figures 4-6, paragraphs [0003], [0022], [0032], [0034]-[0035]) and a receive vector modulator (elements 30, 32, and 34, figure 6, paragraphs [0023]-[0027] and [0032]) electrically fixedly coupled with the second side of the corresponding element (figures 4-6, paragraphs [0003], [0022], [0032], [0034]-[0035]) so that incoming signals are received by the corresponding element in a first polarization and outgoing signals are transmitted by the corresponding element in a second polarization (figures 4-6, paragraphs [0003], [0022], [0032], [0034]-[0035]), the first and second polarizations being different (paragraphs [0003], [0022], [0032], [0034]-[0035]), wherein the transmit 
Lohoefener does not teach each integrated circuit being configured to use time-division duplex waveforms to receive the incoming signals via the corresponding element in the first polarization and transmit the outgoing signals via the corresponding element in the second polarization, the incoming signals being received in a first time slot and the outgoing signals being transmitted in a second time slot to further isolate the incoming signals and the outgoing signals at the corresponding element. However Lohoefener does teach each integrated circuit being configured to receive the incoming signals via the corresponding element in the first polarization and transmit the outgoing signals via the corresponding element in the second polarization (“In order to transmit and receive radio waves with orthogonal polarizations, such as horizontal and vertical, the antenna element 20 may further include a first signal conductor trace 50 connected to a first side of the signal conductor pad 44 and a second signal conductor trace 52 connected to a second side of the signal conductor pad 44, orthogonal to the first side”, figure 6, paragraphs [0003], [0022], [0032], [0034]-[0035]). 
Hulbert suggests the teachings of a phased array being configured to use time-division duplex waveforms to receive the incoming signals via the corresponding element and transmit the outgoing signals via the corresponding element, the incoming signals being received in a first time slot and the outgoing signals being transmitted in a second time slot to further isolate the incoming signals and the outgoing signals at the corresponding element (abstract, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each integrated circuit of the phased array of Lohoefener to be configured to use time-division duplex waveforms to receive the incoming signals via the corresponding element in the first polarization and transmit the outgoing signals via the corresponding element in the second polarization, the 
Lohoefener also does not teach wherein the transmit vector modulator comprises a transmit phase shift modulator and the receive vector modulator comprises a separate receive phase shift modulator.
Corman suggests the teachings of having a transmit vector modulator (elements 921, figure 9) electrically fixedly coupled with the first side of one corresponding element of the plurality of elements (element 901, figure 9) and a receive vector modulator (elements 921, figure 6) electrically fixedly coupled with the second side of the corresponding element (element 901, figure 6) so that incoming signals are received by the corresponding element in a first polarization and outgoing signals are transmitted by the corresponding element in a second polarization (figure 9, paragraphs [0093]), the first and second polarizations being different (figure 9, paragraph [0093]), wherein the transmit vector modulator and the receive vector modulator are separately connected to their respective one of the first and second sides of the one corresponding element (as shown in figure 9), wherein the transmit vector modulator comprises a transmit phase shift modulator and the receive vector modulator comprises a separate receive phase shift modulator (paragraph [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each integrated circuit of the phased array of Lohoefener to have a transmit vector modulator electrically fixedly coupled with the first side of one corresponding element of the plurality of elements 

Regarding claim 2, the combination of Lohoefener, Hulbert, and Corman as referred in claim 1 teaches the following:
wherein the first polarization is orthogonal to the second polarization (Lohoefener, “In order to transmit and receive radio waves with orthogonal polarizations, such as horizontal and vertical, the antenna element 20 may further include a first signal conductor trace 50 connected to a first side of the signal conductor pad 44 and a second signal conductor trace 52 connected to a second side of the signal conductor pad 44, orthogonal to the first side”, paragraphs [0034]-[0035]).

Regarding claim 3, the combination of Lohoefener, Hulbert, and Corman as referred in claim 1 teaches the following:
wherein the first side (Lohoefener, top side of element 20 which element 50 is connected to, figure 1) and a second side (Lohoefener, right side of element 20 which element 52 is connected to, figure 1), the first side being physically orthogonal to the second side (Lohoefener, as shown in figure 1), 

Regarding claim 6, the combination of Lohoefener, Hulbert, and Corman as referred in claim 1 teaches the following:
wherein the integrated circuits are configured to use half duplex waveforms to transmit and receive signals via the plurality of elements (Hulbert, “time-division duplex”, abstract, paragraphs [0004] and [0043], as explained in claim 1). 

Regarding claim 10, Lohoefener teaches the following:
a phased array comprising: 
a laminar substrate (element 12, figures 1-3); 
a plurality of elements (elements 20, figures 1 and 3-6) on the laminar substrate forming a patch phased array, each element having a first side and a second side (as shown in the figures, paragraphs [0002], [0018], [0021], and [0031]); 
means for controlling (elements 18, figures 2-3 and 6) receipt and transmission of signals by the plurality of elements in the patch phased array (paragraphs [0003], [0022], and [0032]), 
means for electrically fixedly coupling each controlling means with the first side and the second side of at least one corresponding element of the plurality of elements (figures 4-6, paragraphs [0003], [0022], [0032], [0034]-[0035]) via a transmit vector modulator (elements 30, 32, and 28, figure 6, paragraphs [0023]-[0027] and [0032]) coupled to the first side and a receive vector modulator (elements 
Lohoefener does not teach each controlling means being configured to use time-division duplex waveforms to receive the incoming signals via the at least one corresponding element in the first polarization and transmit the outgoing signals via the at least one corresponding element in the second polarization, the incoming signals being received in a first time slot and the outgoing signals being transmitted in a second time slot to further isolate the incoming signals and the outgoing signals at the corresponding element. However Lohoefener does teach each controlling means being configured to receive the incoming signals via the corresponding element in the first polarization and transmit the outgoing signals via the corresponding element in the second polarization (“In order to transmit and receive radio waves with orthogonal polarizations, such as horizontal and vertical, the antenna element 20 may further include a first signal conductor trace 50 connected to a first side of the signal conductor pad 44 and a second signal conductor trace 52 connected to a second side of the signal conductor pad 44, orthogonal to the first side”, figure 6, paragraphs [0003], [0022], [0032], [0034]-[0035]).
Hulbert suggests the teachings of a phased array being configured to use time-division duplex waveforms to receive the incoming signals via the corresponding element and transmit the outgoing signals via the corresponding element, the incoming signals being received in a first time slot and the outgoing signals being transmitted in a second time slot to further isolate the incoming signals and the outgoing signals at the corresponding element (abstract, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each controlling means of the phased array of Lohoefener to be configured to use time-division 
Lohoefener also does not teach wherein the transmit vector modulator comprises a transmit phase shift modulator and the receive vector modulator comprises a separate receive phase shift modulator.
Corman suggests the teachings of having a transmit vector modulator (elements 921, figure 9) electrically fixedly coupled with the first side of one corresponding element of the plurality of elements (element 901, figure 9) and a receive vector modulator (elements 921, figure 6) electrically fixedly coupled with the second side of the corresponding element (element 901, figure 6) so that incoming signals are received by the corresponding element in a first polarization and outgoing signals are transmitted by the corresponding element in a second polarization (figure 9, paragraphs [0093]), the first and second polarizations being different (figure 9, paragraph [0093]), wherein the transmit vector modulator and the receive vector modulator are separately connected to their respective one of the first and second sides of the one corresponding element (as shown in figure 9), wherein the transmit vector modulator comprises a transmit phase shift modulator and the receive vector modulator comprises a separate receive phase shift modulator (paragraph [0093]).


Regarding claim 12, the combination of Lohoefener, Hulbert, and Corman as referred in claim 10 teaches the following:
wherein the first polarization is orthogonal to the second polarization (Lohoefener, “In order to transmit and receive radio waves with orthogonal polarizations, such as horizontal and vertical, the antenna element 20 may further include a first signal conductor trace 50 connected to a first side of the signal conductor pad 44 and a second signal conductor trace 52 connected to a second side of the signal conductor pad 44, orthogonal to the first side”, paragraphs [0034]-[0035]).

Regarding claim 13, the combination of Lohoefener, Hulbert, and Corman as referred in claim 10 teaches the following:


Regarding claim 14, the combination of Lohoefener, Hulbert, and Corman as referred in claim 10 teaches the following:
wherein the controlling means are configured to use half wave duplex waveforms to transmit and receive signals via the plurality of elements (Hulbert, “time-division duplex”, abstract, paragraphs [0004] and [0043], as explained in claim 1).

Regarding claim 16, Lohoefener teaches the following:
a phased array comprising: 
a laminar substrate (element 12, figures 1-3); 
a plurality of elements (elements 20, figures 1 and 3-6) on the laminar substrate forming a patch phased array (paragraphs [0002], [0018], [0021], and [0031]), each element including an element receive interface (where elements 50 connects to elements 44, figure 1) and a separate element transmit interface (where elements 52 connects to elements 44, figure 1), each element receive interface being polarized differently with each element transmit interface to isolate the element receive interface from the element transmit interface (“In order to transmit and receive radio waves with 
a plurality of integrated circuits (elements 18, figures 2-3 and 6) on the laminar substrate, each integrated circuit configured to control receipt and transmission of signals by the plurality of elements in the patch phased array (paragraphs [0003], [0022], and [0032]), 
each integrated circuit including an IC receive interface (element 16, figure 6) having a receive vector modulator (elements 30, 32, and 34, figure 6, paragraphs [0023]-[0027] and [0032]) fixedly coupled with the element receive interface of one corresponding element of the plurality of elements and a separate IC transmit interface (element 14, figure 6) having a transmit vector modulator (elements 30, 32, and 28, figure 6, paragraphs [0023]-[0027] and [0032]) electrically fixedly coupled with the element transmit interface of the corresponding element so that incoming signals are received by the corresponding element in a first polarization and outgoing signals are transmitted by the corresponding element in a second polarization (paragraphs [0003], [0022], [0032], [0034]-[0035]), the first and second polarizations being different (paragraphs [0003], [0022], [0032], [0034]-[0035]),
the laminar substrate forming a plurality of element sets (each element 20 and element 18 connected together forms an element set, figures 1-6), each element set comprising a single integrated circuit (element 18, figure 2) of the plurality of integrated circuits, each element set further comprising a first given element (element 20, figure 1) of the plurality of elements, no two of the plurality of element sets including the same first given element (as shown in figures 1-6), 
the element receive interface (where element 50 connects to element 44, figure 1) of the first given element being electrically connected with the IC receive interface (element 16, figure 6) of the single integrated circuit, the element transmit interface (where element 52 connects to element 44, 
Lohoefener does not teach the single integrated circuit being configured to use time-division duplex waveforms to receive the incoming signals via the element receive interface of the first given element in the first polarization and transmit the outgoing signals via element transmit interface of the first given element in the second polarization, the incoming signals being received in a first time slot and the outgoing signals being transmitted in a second time slot to further isolate the incoming signals and the outgoing signals at the first given element. However Lohoefener does teach the single integrated circuit being configured to receive the incoming signals via the corresponding element in the first polarization and transmit the outgoing signals via the corresponding element in the second polarization (“In order to transmit and receive radio waves with orthogonal polarizations, such as horizontal and vertical, the antenna element 20 may further include a first signal conductor trace 50 connected to a first side of the signal conductor pad 44 and a second signal conductor trace 52 connected to a second side of the signal conductor pad 44, orthogonal to the first side”, figure 6, paragraphs [0003], [0022], [0032], [0034]-[0035]).
Hulbert suggests the teachings of a phased array being configured to use time-division duplex waveforms to receive the incoming signals via the corresponding element and transmit the outgoing signals via the corresponding element, the incoming signals being received in a first time slot and the outgoing signals being transmitted in a second time slot to further isolate the incoming signals and the outgoing signals at the first given element (abstract, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the single integrated circuit of the phased array of Lohoefener to be configured to use time-division duplex waveforms to receive the incoming signals via the element receive interface of the first given element in the first polarization and transmit the outgoing signals via element transmit interface 
Lohoefener also does not teach wherein the transmit vector modulator comprises a transmit phase shift modulator and the receive vector modulator comprises a separate receive phase shift modulator.
Corman suggests the teachings of having a transmit vector modulator (elements 921, figure 9) electrically fixedly coupled with the first side of one corresponding element of the plurality of elements (element 901, figure 9) and a receive vector modulator (elements 921, figure 6) electrically fixedly coupled with the second side of the corresponding element (element 901, figure 6) so that incoming signals are received by the corresponding element in a first polarization and outgoing signals are transmitted by the corresponding element in a second polarization (figure 9, paragraphs [0093]), the first and second polarizations being different (figure 9, paragraph [0093]), wherein the transmit vector modulator and the receive vector modulator are separately connected to their respective one of the first and second sides of the one corresponding element (as shown in figure 9), wherein the transmit vector modulator comprises a transmit phase shift modulator and the receive vector modulator comprises a separate receive phase shift modulator (paragraph [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each integrated circuit of Lohoefener including an IC receive interface having a receive vector 

Regarding claim 19, the combination of Lohoefener, Hulbert, and Corman as referred in claim 16 teaches the following:
wherein the integrated circuits are configured to use half-wave duplex waveforms to transmit and receive signals via the plurality of elements (Hulbert, “time-division duplex”, abstract, paragraphs [0004] and [0043], as explained in claim 1).

Regarding claim 22, the combination of Lohoefener, Hulbert, and Corman as referred in claim 16 teaches the following:
wherein the plurality of integrated circuits are configured to operate the phased array at one or more satellite frequencies to transmit signals to and/or receive signals from a satellite (Lohoefener, X-band, paragraph [0003] and [0021]).

Claims 4-5, 11, 17, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lohoefener et al. (US 2015/0234035, hereby referred as Lohoefener) in view of Hulbert et al. (2007/0274249, hereby referred as Hulbert) and Corman et al. (US 2010/0261440, hereby referred as Corman), and further in view of Bonebright et al. (US 2017/0062926, hereby referred as Bonebright).
Regarding claim 4, the combination of Lohoefener, Hulbert, and Corman as referred in claim 1 teaches the phased array with the exception of the following:
further comprising a plurality of transmission lines on the laminar substrate, each integrated circuit physically coupled with the one corresponding element by at least one of the plurality of transmission lines.
However, Lohoefener does teach each integrated circuit (element 18, figure 2) is coupled with the one corresponding element (element 20, figure 1) by at least one of a plurality of transmission lines (elements 50 and 52, figure 1).
Bonebright teaches that a plurality of transmission lines on the laminar substrate, each integrated circuit (element 537, figure 5) physically coupled with the one corresponding element (element 536, figure 1) by at least one of the plurality of transmission lines (“Antenna elements 536 and dual element circuit die 537 are preferably connected by microstrip within circuit board 539.  However, other methods of connection may be possible such as waveguide or coax cable”, paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the phased array of the combination of Lohoefener, Hulbert, and Corman to further comprise a plurality of transmission lines on the laminar substrate, each integrated circuit physically coupled with the one corresponding element by at least one of the plurality of transmission lines as taught by the teachings of Lohoefener and Bonebright since using transmission lines to connect each integrated circuit with the one corresponding element is a known technique in the art to transmit and receive the signals 

Regarding claim 5, the combination of Lohoefener, Hulbert, and Corman as referred in claim 1 teaches the phased array with the exception of the following:
wherein each integrated circuit is physically coupled with a second corresponding element so that incoming signals are received by the second corresponding element in the first polarization and outgoing signals are transmitted by the second corresponding element in the second polarization.
Bonebright teaches each integrated circuit (element 537, figure 5) is physically coupled with a second corresponding element (elements 536, figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each integrated circuit of the combination of Lohoefener, Hulbert, and Corman to be physically coupled with a second corresponding element which would cause incoming signals are received by the second corresponding element in the first polarization and outgoing signals are transmitted by the second corresponding element in the second polarization as taught by the teachings of Lohoefener and Bonebright which can be used to provide physical space on the laminar substrate (Bonebright, paragraphs [0063] and [0069]), and to reduce the amount of integrated circuits needed which reduces the cost of the phased array.

Regarding claim 11, the combination of Lohoefener, Hulbert, and Corman as referred in claim 10 teaches the phased array with the exception of the following:
wherein the at least one corresponding element comprises two or more of the elements.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the at least one corresponding element of the combination of Lohoefener and Hulbert to comprise two or more of the elements as taught by the teachings of Bonebright which can be used to provide physical space on the laminar substrate (paragraphs [0063] and [0069]), and to reduce the amount of integrated circuits needed which reduces the cost of the phased array.

Regarding claim 17, the combination of Lohoefener, Hulbert, and Corman as referred in claim 16 teaches the phased array with the exception of the following:
wherein each element set also comprises a second given element of the plurality of elements, no two of the plurality of element sets including the same second given element, the single integrated circuit also having a second IC receive interface and a second IC transmit interface, the second IC receive interface being electrically connected with the element receive interface of the second given element, the second IC transmit element being electrically connected with the element transmit interface of the second given element.
However Lohoefener does teach the single integrated circuit having an IC receive interface (element 16, figure 6) and an IC transmit interface (element 14, figure 6), the IC receive interface being electrically connected with the element receive interface of the given element side (figure 6, paragraphs [0021], [0023], [0026], [0032], [0035]), the IC transmit element being electrically connected with the element transmit interface of the given element side (figure 6, paragraphs [0021], [0023], [0026], [0032], [0035]).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have each element set of the combination of Lohoefener, Hulbert, and Corman to also comprises a second given element of the plurality of elements, no two of the plurality of element sets including the same second given element as taught by the teachings of Bonebright which can be used to provide physical space on the laminar substrate (Bonebright, paragraphs [0063] and [0069]) and to reduce the amount of integrated circuits needed which reduces the cost of the phased array, and for the single integrated circuit also having a second IC receive interface and a second IC transmit interface, the second IC receive interface being electrically connected with the element receive interface of the second given element, the second IC transmit element being electrically connected with the element transmit interface of the second given element as taught by the teachings of Lohoefener since each IC receive interface and IC transmit interface needs to be connected to a receive interface and a transmit interface of each given element in order to properly receive and transmit signals with orthogonal polarizations from both elements which reduces the interference between the received and transmitted wave from and to the corresponding element (Lohoefener, paragraph [0035]).

Regarding claim 21, the combination of Lohoefener, Hulbert, and Corman as referred in claim 16 teaches the phased array with the exception of the following:
wherein each element set includes the first given element and at least one other element of the plurality of elements, the single integrated circuit controlling receipt and transmission of signals by all of the elements in its element set.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have each element set of the combination of Lohoefener, Hulbert, and Corman to include the first given element and at least one other element of the plurality of elements, the single integrated circuit controlling receipt and transmission of signals by all of the elements in its element set as taught by the teachings of Bonebright which can be used to reduce the amount of integrated circuits needed which reduces the cost of the phased array, and to provide physical space on the laminar substrate (paragraphs [0063] and [0069]).

Regarding claim 24, the combination of Lohoefener, Hulbert, and Corman as referred in claim 16 teaches the phased array with the exception of the following:
wherein each integrated circuit is positioned between at least two elements on the same side of the laminar substrate.
Bonebright teaches wherein each integrated circuit (elements 537, figure 5) is positioned between at least two elements (elements 536, figure 5) on the same side of the laminar substrate (as shown in figure 5).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have each integrated circuit of the combination of Lohoefener, Hulbert, and Corman to be positioned between at least two elements on the same side of the laminar substrate as taught by the teachings of Bonebright which can be used to reduce the amount of integrated circuits needed which reduces the .

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lohoefener et al. (US 2015/0234035, hereby referred as Lohoefener) in view of Hulbert et al. (2007/0274249, hereby referred as Hulbert) and Corman et al. (US 2010/0261440, hereby referred as Corman), and further in view of Kamgaing et al. (US 2014/0266902, hereby referred as Kamgaing).
Regarding claim 7, the combination of Lohoefener, Hulbert, and Corman as referred in claim 11 teaches the phased array with the exception of the following:
wherein the plurality of integrated circuits are configured to operate the phased array to communicate with mobile devices using 5G protocols.
Kamgaing teaches the integrated circuits (elements 606, figure 6) are configured to operate the phased array to communicate with mobile devices using 5G protocols (“The communication chip 606 may operate in accordance with …, as well as any other wireless protocols that are designated as 3G, 4G, 5G, and beyond”, paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of integrated circuits of the combination of Lohoefener, Hulbert, and Corman to be configured to operate the phased array to communicate with mobile devices using 5G protocols as taught by the teachings of Kamgaing as one of ordinary skill can alter the resonant frequency in which the plurality of elements resonates in by scaling the elements for the plurality of integrated circuits to operate the phased array to work in a desired frequency band (paragraph [0052]). 

Regarding claim 27, the combination of Lohoefener, Hulbert, and Corman as referred in claim 16 teaches the phased array with the exception of the following:

Kamgaing teaches the plurality of elements are configured to communicate using the plurality of elements by using the 5G protocol (“The communication chip 606 may operate in accordance with …, as well as any other wireless protocols that are designated as 3G, 4G, 5G, and beyond”, paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of elements of the combination of Lohoefener, Hulbert, and Corman to be configured to communicate using the plurality of elements by using the 5G protocol as taught by the teachings of Kamgaing as one of ordinary skill can alter the resonant frequency in which the plurality of elements resonates in by scaling the elements for the plurality of integrated circuits operates in for the phased array to work in a desired frequency band (paragraph [0052]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lohoefener et al. (US 2015/0234035, hereby referred as Lohoefener) in view of Hulbert et al. (2007/0274249, hereby referred as Hulbert) and Corman et al. (US 2010/0261440, hereby referred as Corman), and further in view of Nichols et al. (US 2010/0099370, hereby referred as Nichols).
Regarding claim 9, the combination of Lohoefener, Hulbert, and Corman as referred in claim 1 teaches the phased array with the exception of the following:
further comprising a diplexer on the substrate, the diplexer configured to use time division duplex waveforms to transmit and receive signals via the plurality of elements.
However Hulbert does teach using time division duplex waveforms to transmit and receive signals via the plurality of elements (abstract, paragraph [0043]).
Nichols teaches further comprising a diplexer (elements 36, figure 2a) on the substrate (paragraphs [0037] and [0046]).
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lohoefener et al. (US 2015/0234035, hereby referred as Lohoefener) in view of Hulbert et al. (2007/0274249, hereby referred as Hulbert) and Corman et al. (US 2010/0261440, hereby referred as Corman), and further in view of Elsallal et al. (US 2017/0302003, hereby referred as Elsallal).
Regarding claim 23, the combination of Lohoefener, Hulbert, and Corman as referred in claim 16 teaches the phased array with the exception of the following:
wherein the plurality of elements forms a triangular lattice.
Elsallal teaches wherein the plurality of elements forms a triangular lattice (paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of elements of the combination of Lohoefener, Hulbert, and Corman to form a triangular lattice as taught by the teachings of Elsallal as modifying the way the plurality of elements are placed can be used to alter the resonant characteristics, such as the direction the radiation pattern radiates and the isolation between the elements of the phased array (paragraph [0066]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lohoefener et al. (US 2015/0234035, hereby referred as Lohoefener) in view of Hulbert et al. (2007/0274249, hereby referred as Hulbert) and Corman et al. (US 2010/0261440, hereby referred as Corman), and further in view of Ho (US 6,411,258).
Regarding claim 25, the combination of Lohoefener, Hulbert, and Corman as referred in claim 16 teaches the phased array with the exception of the following:
further comprising a polarizer and a radome, the polarizer being between the substrate and the radome.
Ho teaches further comprising a polarizer (“An additional polarizer layer…”, column 3, lines 34-43) and a radome (element 26, figure 1), the polarizer being between the substrate (element 24, figure 1) and the radome (column 3, lines 34-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the phased array of the combination of Lohoefener, Hulbert, and Corman to further comprise a polarizer and a radome, the polarizer being between the substrate and the radome as taught by the teachings of Ho since the radome can be used in order to protect the plurality of elements in the phased array from various external factors (column 3, lines 34-47), and since the polarizer can be used to filter out unwanted signals that may interfere with the phased array.

Additional Comments 
Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitations are not positively recited structural .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Negus et al. (US 8,385,305), Lindskog et al. (US 7,372,911), DiFonzo (US 2012/0127034), Karabinis (US 2008/0119190), Trotta (US 2016/0277078), Anderson et al. (US 2005/0063353), Jensen et al. (US 5,648,955), and Scott (US 5,959,980) also teach phased arrays using time-division duplex. Orihashi et al. (US 2013/0057449), Gould (US 5,568,158), and Tsunda et al. (US 5,068,668) all teach having separate vector modulators connected to separate sections of an antenna element. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845